Opinion by
Cole, J.
At the trial petitioner’s witness testified that following a request of the appraiser for information concerning the dutiable value of the merchandise an amended entry was prepared, but due to the volume of entries being made at the time, the amendment was inadvertently attached to a set of documents not pertinent to the instant case. When the error was discovered, the entry had 'been passed by the appraiser so the amendment had the legal effect of being untimely. It was held that the entry of the merchandise at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.